PER CURIAM.
 There was no evidence to charge the owner of the tug, “Mattie,” personally. Plainly, the collision happened because the tug’s master failed to make enough allowance for the tide. The judge found that the steering gear of the tug was not defective, although it was antiquated and outmoded, and that finding was certainly not “clearly erroneous.” The same is true of his finding that the master of the “Mattie” was a competent navigator. There is not the slightest reason to suppose that, if the tug had been properly handled in the given instance, it was unfit to meet the situation; indeed, her master nearly admitted as much.
Decree affirmed.